Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/22 has been entered.

Response to Arguments
Applicant's arguments filed 04/08/22 have been fully considered but they are not persuasive because of the following reason:
Applicant argues that based on the well-known information of data communication and in light of the disclosure of the specification, those skilled in the art who is well familiar with this technology in the OSI model would understand that when the PHY component is used, there is no need to have the MAC address for communication.  As such, it is clear from the claim language that the MAC address is not needed according to the present application.  Therefore, it is not necessary to explicitly recite in the claim that the MAC address is not needed.
In response to Applicant’s argument, the examiner submits that Larois is silent about using MAC address for communication.  However, Larois teaches a selector arranged to connect the first Ethernet port physically and in selective manner tot the second Ethernet ports (par. 0007-0008, 0028-0029).  The Ethernet port (also called jack or socket) is an opening on computer network equipment (modem or router) that Ethernet cables plug into.  The Ethernet port carries data and hardware addressing between devices.  Therefore, the examiner concludes that Larois does teach the PHY components so that Larois does not need to use MAC address for communication.  As admitted by Applicant that when the PHY component is used, there is no need to have the MAC address communication. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 12, 16 and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Larois et al., (hereinafter Larois) U.S. Pub. No. 2014/0321477. 

As to claim 1, Larois teaches the invention as claimed, including a data loading device for loading data into computer processor units from a data source (par. 0023-0024, loading and downloading unit 100 to computer 200), the device comprising at least a first connector for connecting to the data source and provided with a PHY component (par. 0007-0008, 0025-0028, Ethernet port for connection to the first equipment), and a plurality of second connectors for connecting to the computer processor units (par. 0007, 0025-0027, 0029-0030, second Ethernet ports for connection to each of the second pieces of equipment) and each provided with a respective PHY component, the first connector being connected to the second connectors by a first selector module in order to define a single down channel so as to transmit data from the first connector to each of the second connectors individually (fig. 2, selectors 51, 51, par. 0026-0029), and by a second selector module for defining a single up channel so as to transmit data in the opposite direction (fig. 2, selector 52, par. 0008, 0030), the first and second selector modules being arranged to be capable of connecting only one of the second connectors at a time to the first connector and the device including a control unit for controlling the selector modules to select which second connector to connect to the first connector as a function of an identifier of the PHY component to which each connector is connected (par. 0031-0032, 0036-0037, control unit 60 controls the selectors 51, 52 of the selector 50).

As to claim 2, Larois teaches the invention as claimed, including the device according to claim 1, comprising a chassis having mounted thereon the selector modules, the first connector, and the second connectors, the control unit comprising a local control unit and a remote control unit connected by a cable to the local control unit and provided with a man/machine interface (par. 0026, 0031). 

As to claim 3, Larois teaches the invention as claimed, including the device according to claim 2, wherein the remote control unit comprises a housing provided with an external connector directly connected to the first connector of the loading device in order to connect the data source to the first connector via the external connector of the remote control unit (par. 0026, 0030-0031). 

As to claim 6, Larois teaches the invention as claimed, including the device according to claim 2, wherein the remote control unit and the local control unit are programmed respectively to form a master unit and a slave unit (par. 0040-0042). 

As to claim 8, Larois teaches the invention as claimed, including the device according to claim 2, wherein the remote control unit is arranged to switch off the power supply to the local control unit in at least one particular situation (par. 0032). 

As to claim 9, Larois teaches the invention as claimed, including the device according to claim 2, wherein the remote control unit and the local control unit are arranged in such a manner that the local control unit cannot be powered unless the remote control unit is powered (par. 0031-0032). 

As to claim 10, Larois teaches the invention as claimed, including the device according to claim 1, wherein the control unit is arranged to put the PHY components of the second connectors that are not connected to the first connector into an inactive state and to be able to put into an active state only that one of the second connectors that is connected to the first connector (par. 0007-0008). 

As to claim 12, Larois teaches the invention as claimed, including the device according to any preceding claim 1, including a test module for testing the links between the first connector and the second connectors (par. 0041-0046). 
As to claim 16, 19, Larois teaches the invention as claimed, including a data loading device for loading data into computer processor units from a data source (par. 0023-0024, loading and downloading unit 100 to computer 200), the device comprising at least a first connector for connecting to the data source and provided with a PHY component (par. 0007, 0025-0028, Ethernet port for connection to the first equipment), and a plurality of second connectors for connecting to the computer processor units (par. 0007, 0029-0030, second Ethernet ports for connection to each of the second pieces of equipment) and each provided with a respective PHY component, the first connector being connected to the second connectors by a first selector module in order to define a single down channel so as to transmit data from the first connector to each of the second connectors individually (fig. 2, selectors 51, 51, par. 0026-0029), and by a second selector module for defining a single up channel so as to transmit data in the opposite direction (fig. 2, selector 52, par. 0008, 0030), the first and second selector modules being arranged to be capable of connecting only one of the second connectors at a time to the first connector and the device including a control unit for controlling the selector modules to select which second connector to connect to the first connector as a function of an identifier of the PHY component to which each connector is connected, data to be transmitted being copied unchanged from one PHY component to another (par. 0031-0032, 0036-0037, control unit 60 controls the selectors 51, 52 of the selector 50).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Larois et al., (hereinafter Larois) U.S. Pub. No. 2014/0321477, further in view of Applicant admitted communication.

As to claim 14, 17, Larois teaches the invention as claimed, including a data loading device for loading data into computer processor units from a data source (par. 0023-0024, loading and downloading unit 100 to computer 200), the device comprising at least a first connector for connecting to the data source and provided with a PHY component (par. 0007, 0025-0028, Ethernet port for connection to the first equipment), and a plurality of second connectors for connecting to the computer processor units (par. 0007, 0029-0030, second Ethernet ports for connection to each of the second pieces of equipment) and each provided with a respective PHY component, the first connector being connected to the second connectors by a first selector module in order to define a single down channel so as to transmit data from the first connector to each of the second connectors individually (fig. 2, selectors 51, 51, par. 0026-0029), and by a second selector module for defining a single up channel so as to transmit data in the opposite direction (fig. 2, selector 52, par. 0008, 0030), the first and second selector modules being arranged to be capable of connecting only one of the second connectors at a time to the first connector and the device including a control unit for controlling the selector modules to select which second connector to connect to the first connector as a function of an identifier of the PHY component to which each connector is connected (par. 0031-0032, 0036-0037, control unit 60 controls the selectors 51, 52 of the selector 50).  Larois teaches a selector arranged to connect the first Ethernet port physically and in selective manner tot the second Ethernet ports (par. 0007-0008, 0028-0029).  Larois does not explicitly teach the feature of without using any MAC address of the computer processor units.  However, as admitted by Applicant that based on well-know information of data communication, those skilled in the art who is well familiar with this technology in the OSI model would understand that when the PHY component is used, there is no need to have the MAC address for communication.  It would have been obvious to one of ordinary skill in the art before the filling date of claimed invention was made to provide an efficient system for connecting a plurality of computer equipment in the manner that is simple, reliable and secure (par. 0006).

As to claim 15, 18, Larois teaches the invention as claimed, including a data loading device for loading data into computer processor units from a data source (par. 0023-0024, loading and downloading unit 100 to computer 200), the device comprising at least a first connector for connecting to the data source and provided with a PHY component (par. 0007, 0025-0028, Ethernet port for connection to the first equipment), and a plurality of second connectors for connecting to the computer processor units (par. 0007, 0029-0030, second Ethernet ports for connection to each of the second pieces of equipment) and each provided with a respective PHY component, the first connector being connected to the second connectors by a first selector module in order to define a single down channel so as to transmit data from the first connector to each of the second connectors individually (fig. 2, selectors 51, 51, par. 0026-0029), and by a second selector module for defining a single up channel so as to transmit data in the opposite direction (fig. 2, selector 52, par. 0008, 0030), the first and second selector modules being arranged to be capable of connecting only one of the second connectors at a time to the first connector and the device including a control unit for controlling the selector modules to select which second connector to connect to the first connector as a function of an identifier of the PHY component to which each connector is connected (par. 0031-0032, 0036-0037, control unit 60 controls the selectors 51, 52 of the selector 50). Larois does not explicitly teach the feature of without decoding and recoding data to be transmitted in order to route it.  However, Larois is silent about decoding and recoding data communication between a first piece of computer equipment and a plurality of second pieces of computer equipment.  It would have been obvious to one of ordinary skill in the art before the filling date of claimed invention was made to provide an efficient system for connecting a plurality of computer equipment in the manner that is simple, reliable and secure (par. 0006).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Larois et al., (hereinafter Larois) U.S. Pub. No. 2014/0321477, in view of Kucharczyk et al., (hereinafter Kucharczyk) U.S. Pub. No. 2009/0303883. 

As to claim 4, Larois teaches the invention as claimed, including the device according to claim 2; however, Larois does not explicitly teach wherein the remote control unit comprises a memory storing a table associating each second connector with at least one characteristic of a computer unit connected to the second connector.  Kucharczyk teaches the remote control unit comprises a memory storing a table associating each second connector with at least one characteristic of a computer unit connected to the second connector (par. 0036-0039, 0042, 0047).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Larois and Kucharczyk in order to provide an efficient system for monitoring data transiting switched packet networks.

As to claim 5, Kucharczyk teaches the invention as claimed, including the device according to claim 4, wherein the characteristic is a data transfer rate and the table is loaded into a memory of the local control unit that is arranged, on establishing an up channel and a down channel with one of the second connectors, to control the PHY component of the second connector so that it operates at the stored transfer rate or at an automatically negotiated rate (par. 0047-0049). 

As to claim 7, Larois teaches the invention as claimed, including the device according to claim 2, wherein the remote control unit and the local control unit are programmed to communicate with each other by means of IP and UDP protocols (par. 0040-0041, 0044).  However, Larois does not explicitly teach the remote control unit and the local control unit having static IP and MAC addresses.  Kucharczyk teaches the remote control unit and the local control unit having static IP and MAC addresses (par. 0042-0043, 0055).  It would have been to one of ordinary skill in the art before the effective filling date of claimed invention was made to combine the teaching of Larois and Kucharczyk in order to provide data packet routing capability that efficiently enables simultaneous transparent tapping data streams to the designated monitor probe ports.

As to claim 11, Kucharczyk teaches the invention as claimed, including the device according to any preceding claim 1, wherein the selector modules are formed by an FPGA circuit having defined therein buses that are compatible with the RMII standard or connecting the selector modules to the first connector (par. 0031, 0033). 

As to claim 13, Kucharczyk teaches the invention as claimed, including the device according to claim 12, wherein the test module comprises: a multiplexer  having an output connected to an input of the first selector module, a first input connected to the first connector (IO), and a second input connected to a signal generator; a demultiplexer having an input connected to an output of the second selector module, a first output connected to a signal analyzer, and a second output connected to a first input of a multiplexer having a second input connected to the signal generator and an output connected to the first connector, the first connector also being connected by its up channel to the signal analyzer (par. 0032-0033).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU HA T NGUYEN/Primary Examiner, Art Unit 2444